PER CURIAM.
Gregory Roland Pruess seeks to appeal the district court’s order denying his motion for reconsideration of its order denying Pruess’ motion for relief filed under 28 U.S.C. § 2255 (2000). An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Pruess has not made the requisite showing. Accordingly, we deny Pruess’ motion for remand, deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument because the *885facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.